DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 01/10/2022.
Claim 2 is cancelled.
Claims 1, 3 - 10 are amended.
Claims 1, 3 - 10 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
 


Response to Arguments
Specification
The Applicant has amended the specification and states that they have replaced the pixelated equations with ones which are clear.

In response the argument is not persuasive. It appears that the Applicant took the previous pixelated equations and simply enlarged them. Enlarging the pixelated equations did not make the pixelated subscripts any easier to decipher.  The objection to the specification is maintained. 

Recommendation. Rather than simply copy/past previously pixelated images, it is recommended to type the equations in native text editor format that way the mathematical equations will have the same resolution as the plain text. Right now the math equations have much lower resolution than the plain text. 

Claim Objections
The Applicant has amended the claims and states that they have replaced the pixelated equations with ones which are clear.

In response the argument is not persuasive. It appears that the Applicant took the previous pixelated equations and simply enlarged them. Enlarging the pixelated equations did not make the pixelated subscripts any easier to decipher.  The objection to the specification is maintained. 
 
Recommendation. Rather than simply copy/past previously pixelated images, it is recommended to type the equations in native text editor format that way the mathematical equations will have the same resolution as the plain text. Right now the math equations have much lower resolution than the plain text. 


Claim Rejections - 35 USC § 112


In response the argument is persuasive. The rejection is withdrawn.

2. The Applicant has amended the claims in order to define the variables in order to overcome the indefiniteness rejection; however, upon review the Examiner is unable to verify that each and every variable is properly defined in the claim due to the mathematical equations be pixilated. Because the equations are pixelated, the Examiner is unable to identify ALL the variables in the equations and match them to definitions in the claim. Therefore the Examiner is unable to perform the analysis required under 35 UC 112.

Therefore the rejection is maintained.

NOTE: see the 112 rejection below for additional details.


End Response to Arguments

Objection to the Specification
The disclosure is objected to because of the following informalities: The specification has numerous equations and some of these equations are incorporated into the claims; however, these equations are pixilated and not clearly shown in the documents. This is especially true with variables which have subscripts because the subscripts are so small the letters are illegible. Therefore the . Appropriate correction is required.


Objection to the Claims
Claims 1, 3, 4, 5, 6, 7, 8 are objected to because of the following informalities:  The claim has equations which are pixilated and illegible. This is especially true of the variables which have subscripts. The subscripts are so small and pixilated that they cannot be read.  Appropriate correction is required. NOTE: these same equations are also illegible in the disclosure of the specification.

Claim 1 recites “… con tainer…” which is objected to because it should be container

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


More particularly; with regard to the instant claims the Examiner has attempted to identify individual variables in all previous Office action and while the Applicant has amended the claims the Office can not read the ALL the variables recited in the claim because the mathematical equations are pixelated and illegible. The Examiner simply cannot distinguish what certain variables/notation is because of the pixilation. The Examiner notes that simply enlarging pixelated equations does not solve the issue because a small cluster of dots simply becomes a large cluster of dots and a cluster of dots is illegible no matter how large they are. 

This is a problem because the Office is required to evaluate each and every variable to ensure that it is properly defined in the claim otherwise the claim is required to be found indefinite.

Currently; when the Examiner looks to the equation to see if all the variables are defined the Examiner can’t distinguish all variables and therefore is unable to perform the analysis. Because the Examiner can’t determine what variables in are in the equation or determine if all of them are defined the metes and bounds of the claim are unclear. 

NOTE: There is a noticeable difference in the resolution of the equation compared to the plain text. It appears that the equation is not plain text but rather a copied or imported image.

Recommendation. Rather than simply copy/past previously pixelated images, it is recommended to type the equations in native text editor format that way the mathematical equations will have the same resolution as the plain text. Right now the math equations have much lower resolution than the plain text. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN S COOK/Primary Examiner, Art Unit 2147